Mr. Justice Douglas
filed a dissenting opinion, as follows:
The question in this case is not whether the bonus had to be included in 1944 income for purposes of the tax. Plainly it should have been becausé the taxpayer claimed it as of right. Some years later, however, it was judicially determined that he had no claim to the bonus. The question is whether he may then get back the tax .which he paid on the money.
Many inequities are inherent in the income tax. We multiply them needlessly by nice distinctions which have no place in the practical administration of the law. If the refund were allowed, the integrity of the taxable year would not be violated. The tax would be paid when due; but the government would not be permitted to maintain the unconscionable position that it can keep the tax after it is shown that payment was made on money which was not income to the taxpayer.